Citation Nr: 0029451	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-08 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for psychophysiologic 
gastrointestinal reaction with post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's psychophysiologic gastrointestinal reaction 
with PTSD is manifested by anxiety, depression, stomach 
cramps and spasms, occasional vomiting, sleep disturbance, 
nightmares and recurrent thoughts regarding his wartime 
experiences.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
psychophysiologic gastrointestinal reaction with PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
U.S.C.A. §§ 3.102, 4.7, 4.14, 4.114, 4.126, 4.130 Diagnostic 
Codes 7305, 7306, 7307, 7308, 7319, 7323, 7346, 9411 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was treated for subacute gastritis and complaints 
of intermittent recurrent vomiting after meals while in 
service.  His October 1945 discharge physical examination 
referred to his gastrointestinal (GI) complaints as a nervous 
stomach that was not a problem at that time.

The veteran originally sought entitlement to service 
connection for a nervous stomach condition in November 1945.  
His original claim was denied.  However, he was granted 
service connection for visceroptosis in March 1947 after 
having received the diagnosis during a February 1947 VA 
examination.  He was assigned a 10 percent rating for 
visceroptosis.

A private medical report, dated in July 1959, identified the 
veteran's GI complaints as psychoneurotic anxiety type and 
noted that the symptomatology was moderately severe.

The veteran was afforded a VA examination in August 1975.  He 
was given a diagnosis of psychophysiologic GI reaction, 
formerly called visceroptosis with nervous stomach.  The 
veteran's disability rating was changed in September 1975 to 
reflect a 10 percent rating for that diagnosis.

The veteran was later diagnosed with PTSD at a VA examination 
dated in October 1991.  This diagnosis was added to his 
service-connected psychophysiologic GI reaction by way of a 
rating decision dated in October 1991.  The veteran's 
disability rating was also increased to 30 percent.  The 
disability rating was increased to 50 percent by rating 
decision in February 2000.

The veteran submitted his current claim for an increased 
rating in December 1996.  At the time, he indicated that he 
had received VA outpatient treatment for his disability at 
several VA facilities.

The veteran was afforded VA psychiatric and GI examinations 
in January 1997.  At his psychiatric examination the veteran 
complained of nightmares related to combat during service.  
He reported that his mood was irritable and that he 
experienced a lot of anxiety.  He also said that his anxiety 
made his stomach feel like it was in knots.  He related that 
his sleep had been poor.  He was retired from employment.  He 
was currently caring for his wife who had been diagnosed with 
Alzheimer's.  The mental status examination reported that the 
veteran was oriented times three.  He was well dressed and 
groomed.  He was calm, pleasant and cooperative with the 
examination.  His affect was slightly constricted.  Mood was 
reported as being sad and irritable.  Speech was of a normal 
rate, tone and volume and was goal-directed and organized.  
He denied suicidal or homicidal ideation.  He denied any 
hallucinations and did not endorse any delusions, flight of 
ideas, or looseness of associations.  His memory, 
concentration and calculation were fair, as were his insight 
and judgment.  The diagnosis was PTSD, moderate.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 75.  

At his VA GI examination, the veteran complained of chronic 
bloating and lower abdominal pain since 1994.  He complained 
of periumbilical suprapubic abdominal pain that was crampy in 
nature that usually occurred one hour after meals.  He had 
alternating constipation and diarrhea.  He said that his 
bowel habits were usually "ok," but that he occasionally 
had loose bowel movements.  He had no blood in his bowel 
movements.  The veteran did not experience weight loss, 
anorexia, reflux symptoms or mild epigastric abdominal pain.  
Physical examination did not reflect any abnormalities of the 
abdomen.  The examiner stated that a Chem-7 was normal and 
reported that an upper GI series showed a normal scout file 
of the abdomen and some reflux by water siphonage test.  The 
diagnosis was chronic functional bowel disorder with no 
progression of the symptoms over the last several decades.

Associated with the claims file are VA outpatient treatment 
records for the period from February 1995 to March 1997.  The 
records reflect ongoing treatment for the veteran's 
psychiatric and GI complaints as well as a number of other 
nonservice-connected conditions.  The veteran was noted to be 
anxious and worried about caring for his wife.

The veteran testified at a hearing at the RO in October 1997.  
The veteran stated that his symptoms began to worsen after 
his wife was diagnosed with Alzheimer's.  He experienced 
increased stomach-related problems beginning in approximately 
December 1996.  He testified that he took medications to help 
him during the day and to help him sleep at night.  He said 
that he felt like he had a football in his stomach almost 
every night.  He said that he thought about his wartime 
experiences every day.  

The veteran was afforded a VA psychiatric examination in 
September 1998.  The veteran related that he thought about 
people he might have killed during the war.  He also 
described having stomach pains.  He said that his pains 
worsened with anxiety, but it was difficult for him to 
describe in terms of severity and frequency.  He said that 
the pain began below his umbilicus and extended down to his 
rectum.  The veteran described his mood as very bad.  The 
veteran talked generally about the difficulties in caring for 
his wife and possible options for the future.  He said that 
he slept about five hours per night and had nightmares about 
once a month.  

The mental status examination reported that the veteran was 
oriented times three.  His speech was not pressured and his 
thoughts were goal-directed.  No memory problems were 
described.  His judgment and insight were intact.  The 
veteran became very distressed and tearful when he talked 
about his wartime experiences.  The diagnoses were PTSD and 
adjustment disorder with depressed mood.  The veteran was 
assigned a GAF score of 65.

Associated with the claims file are additional VA treatment 
records for the period from February 1997 to October 1998.  
The records again reflect treatment for the veteran's 
psychiatric and GI complaints along with a number of 
unrelated medical problems.  The psychiatric treatment 
records reflect the veteran's continued anxiety and concern 
regarding his ability to care for his wife and their quality 
of life.  He was also noted to think about his wartime 
experiences on a daily basis.

The veteran testified at a second hearing at the RO in 
February 1999.  The veteran testified that he continued to 
receive treatment for his disability.  He said that sometimes 
he was not able to hold his food down and would vomit.  He 
would also experience severe stomach spasms.  The veteran 
further testified that of his stomach and PTSD problems, his 
PTSD bothered him more.  He said that it bothered him every 
day.  In addition to his VA treatment he attended a church 
for a mental health group once a month.  He related that he 
thought about the men he may have killed during combat.  He 
said that he experienced flashbacks of what he saw.  Now that 
he was retired, he experienced more anxiety, especially with 
the winter weather keeping him in the house.  The veteran 
said that he had intentions of shooting himself and his wife 
because of her medical condition.  He had not made any plans 
in that regard.  He said that he had talked with his VA 
doctors about those feelings.  The veteran said that he had 
lost approximately 20 pounds in the last year and attributed 
that to his worrying.  

The veteran submitted a statement in February 1999 wherein he 
described his wartime experiences and health problems that 
were treated in service.  He also related details of the 
changes in his service-connected disabilities and ratings 
since 1947.  

The veteran submitted a statement from C. V. Abler, D. O., in 
June 1999, that stated the appellant's wife had Alzheimer's 
and required 24-hour care.  The veteran was granted aid and 
attendance benefits for his spouse in February 2000.

The veteran was afforded VA psychiatric and GI examinations 
in July 1999.  At his psychiatric examination the veteran 
reported sleep problems where he was bothered by nightmares 
and dreams about the war.  He was able to maintain some 
friendships, but admitted to a tendency to be isolated and 
stay to himself much of the time.  

The mental status examination reported that the veteran was 
cooperative and friendly.  There was no evidence of psychotic 
thought, mood, or perceptual disorder.  The veteran was noted 
to be mildly to moderately depressed.  He was also moderately 
anxious.  He was not suicidal or homicidal.  His sensorium 
and memory were intact.  Judgment and insight were described 
as fairly good.  The diagnosis was PTSD.  The examiner noted 
that the veteran's psychosocial and environmental stressors 
were severe.  This included financial problems, recollections 
of his wartime experiences, and a weakening of his primary 
support system.  The veteran's wife's illness was also a 
major stressor.  The examiner assigned a GAF score of 51 to 
53.  

The VA GI examination reported that the veteran's level of 
stress had increased.  He also experienced increased stomach 
cramps with belching, diarrhea and occasional vomiting.  The 
veteran also complained of central lower abdominal pain that 
occurred approximately an hour after eating.  He denied any 
hematemesis or hematochezia.  His weight had been steady over 
the past year.  No abdominal abnormalities were reported upon 
physical examination.  The examiner stated that, barring some 
type of malignancy, it seemed that the veteran had irritable 
bowel syndrome, which was aggravated by the stresses in his 
life.  

Finally, additional VA outpatient treatment records for the 
period from February 1999 to February 2000 are associated 
with the claims file.  The records reflect ongoing 
psychotherapy for the veteran.  The entries reflect continued 
high levels of stress and anxiety associated with his caring 
for his spouse.  

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's disability combines both psychiatric and 
medical symptomatology to arrive at a single disability 
rating.  The regulation regarding this type of rating 
provides that when a single disability has been diagnosed 
both as a physical condition and as a mental disorder, the 
rating agency shall evaluate it using a rating code that 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126 (d) (1999).  Reference is also 
made to 38 C.F.R. § 4.14 (1999), which is the general rule 
against pyramiding.

In this case, the veteran has been rated for the predominant 
disability involving PTSD under Diagnostic Code (DC) 9411.  
38 C.F.R. § 4.130 (1999).  Under DC 9411, a 50 percent rating 
is for consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 71 - 80 
is defined as "If symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Ibid.  A GAF score of 61 - 70 is defined as "Some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupations, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Ibid.  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  Finally, a GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.

In this case, the veteran's symptomatolgy, as noted in the VA 
outpatient treatment records and VA examination reports, does 
not satisfy the criteria necessary for a 70 percent rating.  
The veteran does not exhibit suicidal or homicidal ideation, 
although he has discussed the possibility of ending his 
wife's life at some point to avoid further suffering.  He has 
also said that he might then kill himself.  However, he has 
not been found upon examination or outpatient treatment to 
exhibit suicidal ideation.  He does not engage in obsessional 
rituals, and his speech is not intermittently illogical, 
obscure or irrelevant.  While he does suffer from anxiety, 
his condition has not been described as continuous panic or 
depression.  Further, the veteran does not exhibit impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.  

In regard to the veteran's GAF scores, the Board notes that 
he was assigned a GAF score of 75 at the time of his January 
1997 VA psychiatric examination.  However, the score was 
changed to a GAF of 65 in September 1998 and then to a 51 to 
53 as of July 1999.  This range of scores reflects an 
increase in the veteran's disability, as measured by a GAF 
score.  The veteran's disability rating was likewise 
increased in context of the change in GAF score and 
symptomatology reflected upon evaluation and treatment.

The veteran's representative introduced argument in a 
September 2000 Informal Hearing Presentation that contended a 
medical examiner's assignment of a GAF score was a subjective 
process and that sometimes errors were made in assigning 
scores.  In support of this argument the representative cited 
ENDICOTT, J. et al, ARCHIVES OF GENERAL PSYCHIATRY (Volume 
33, pp. 66-71) (1976), to say that inter-rater errors were 
usually in the range of 5 to 6.  The thrust of the argument 
was to maintain that the veteran's latest GAF could be lower 
than a 50 and therefore reflect a more serious impairment.

In assessing the representative's argument the Board notes 
that no specific information has been provided that is 
related to the veteran's individual case.  There is no 
indication that the veteran's records have been reviewed by a 
medical professional and an opinion rendered that used the 
cited reference in determining that a lower GAF score would 
be in order.  Moreover, the representative's argument, on a 
general basis, is not sufficient, absent some showing of 
rating error in this particular case, to warrant the 
assignment of an increased rating for PTSD.  See generally, 
Sacks v. West, 11 Vet. App. 314 (1998).

The United States Court of Appeals for Veterans Claims 
(Court), has clearly stated that the Board may not rely on 
its own unsubstantiated medical conclusions in adjudicating 
veterans cases.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
To engage in hypothetical adjusting of GAF scores provided by 
medical professionals would be just the sort of violation 
envisioned by the Court.  Absent an opinion by a qualified 
professional that the veteran's current GAF score is 
incorrect, the Board must accept the finding of the VA 
examiner.

The Board has also considered the GI aspect of the veteran's 
disability for a possible higher rating.  The latest VA GI 
examination provided a diagnosis of irritable bowel syndrome.  
However, the maximum rating for this disability is 30 percent 
under DC 7319.  38 C.F.R. § 4.114 (1999).

In addition, there is no evidence of either a duodenal or 
marginal (gastrojejunal) ulcer to warrant a 60 percent rating 
under DC 7305 or DC 7306, respectively.  Similarly, the 
veteran's symptomatology does not reflect the criteria 
necessary for a 60 percent rating under: DC 7307 for chronic 
severe hypertrophic gastritis; DC 7308 for severe 
postgastrectomy syndromes; or, DC 7323 for severe ulcerative 
colitis.  38 C.F.R. § 4.114.  

Finally, the Board notes that the results of a January 1997 
upper GI series reported gastroesophageal reflux as 
demonstrated by the water siphonage test.  However, no 
diagnosis of gastroesophageal reflux disease (GERD) was made.  
However, even if such a diagnosis was conceded, the veteran 
still does not manifest such symptoms as pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health to warrant the assignment of a 60 
percent rating under DC 7346 for hiatal hernia.  38 C.F.R. 
§ 4.114.  The veteran has subjective symptoms of bloating, 
stomach cramps, and occasional vomiting.  However, there is 
no evidence of material weight loss, hematemesis, melena or 
anemia.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's 
psychophysiologic gastrointestinal reaction with PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

An increased rating for psychophysiologic gastrointestinal 
reaction with PTSD, currently evaluated as 50 percent 
disabling, is denied.



		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 10 -


- 12 -


